Citation Nr: 0424611	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to February 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 Decision Review Officer (DRO) decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, IL 
which granted service connection for hearing loss, rated 0 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The appellant and his representative have alleged that the 
audiologist who conducted the April 2003 examination on which 
the current rating is based was biased.  Reviewing the report 
of that examination, the Board notes that the examiner 
expressed the opinion that the veteran's hearing impairment 
is not service related.  Inasmuch as the hearing loss is 
service connected and the matter at hand involves the rating 
assigned for the disability, the examiner's stated opinion 
reasonably creates, at least, the appearance of bias.  In the 
interest of fairness another VA examination (by a different 
audiologist is indicated).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of his bilateral hearing loss.  
The examination should be conducted by an 
audiologist other than the one who 
conducted the April 2003 evaluation.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should explain 
the rationale for any opinion given.  

2.  The RO should then review the matter 
on appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


